Citation Nr: 1106417	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Waiver of recovery of overpayment of a non-service-connected 
pension in the amount of $2,080.00. 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1972. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) Committee on Waivers and Compromises 
(Committee).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In December 2008, the VA Debt Management Center (DMC) in St. 
Paul, Minnesota, informed the Veteran of an overpayment of a non-
service-connected pension in the amount of $2,080.00.  In January 
2009, the DMC received the Veteran's petition for waiver of the 
debt based on financial hardship.  One month later, in February 
2009, the DMC received the Veteran's Financial Status Report 
(FSR) (VA Form 5655).  

In March 2009, the DMC forwarded the Veteran's petition for 
waiver to the Committee without the FSR.  The same month the 
Committee denied a waiver of the debt because the Veteran did not 
submit evidence of financial hardship.  The  
Committee provided a summary of evidence that showed that the 
Veteran made timely notification of an increase in income and had 
no fault in the creation of the debt.  After notification, VA 
continued to issue pension compensation for several months and 
was responsible for the creation of the debt.  

In April 2009, a VA computer print-out showed that the Committee 
received the Veteran's notice of disagreement and the FSR 
forwarded from the DMC.  The notice of disagreement was not 
associated with the claims file.  

In a May 2009 statement of the case, the Committee considered the 
Veteran's financial status report information but continued to 
deny the petition for waiver because the financial statement 
showed that the Veteran had monthly income that exceeded expenses 
by over $1200.00 and that collection of the debt would not 
seriously impair the Veteran's ability to provide for basic 
expenses.  

A statement of the case will be forwarded to the appellant and a 
separate copy provided to his representative (if any).  38 C.F.R. 
§ 19.30 (2010).  The Veteran is represented by an attorney whose 
name and address are noted on a valid Appointment of Individual 
as Claimant's Representative (VA Form 12-22a) dated in January 
2009 with no limitation in scope of representation.  A copy of 
the statement of the case was not provided to the representative.  

In a May 2009 substantive appeal (VA Form 9) the Veteran reported 
additional expenses for real estate taxes and automobile 
insurance.  The agency of original jurisdiction must furnish a 
supplemental statement of the case if additional pertinent 
evidence is received after the statement of the case but before 
the appeal is certified to the Board.  38 C.F.R. § 19.31 (b) 
(2010).  The appeal was certified to the Board in February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the original or a copy of the 
Veteran's notice of disagreement and 
associate it with the claims file. 

2.  Provide a copy of the May 2009 
statement of the case to the Veteran's 
attorney representative. 

3.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Consider the additional pertinent financial 
evidence provided by the Veteran in the May 
2009 substantive appeal and readjudicate 
the petition for waiver of debt in the 
amount of $2,080.00.   If the waiver is not 
granted, issue an appropriate supplemental 
statement of the case to the Veteran and 
his representative with the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


